              Case 5:20-cv-01309-R Document 7 Filed 02/24/21 Page 1 of 3



                 IN THE UNITED STATES DISTRICT COURT FOR THE
                        WESTERN DISTRICT OF OKLAHOMA

MARSIAL R. GARCIA,                                      )
                                                        )
                          Petitioner,                   )
                                                        )
v.                                                      )              No. CIV-20-1309-R
                                                        )
S. YOUNG, Warden of the                                 )
Federal Transfer Center, Bureau                         )
of Prisons,                                             )
                                                        )
                          Respondent.                   )

                                                    ORDER
        Petitioner, a federal inmate appearing pro se, filed this action pursuant to 28 U.S.C.

§ 2241. Pursuant to 28 U.S.C. § 636(b)(1)(B) and (C) the matter was referred to United

States Magistrate Judge Gary Purcell for preliminary review. On January 25, 2021, Judge

Purcell issued a Report and Recommendation wherein he recommended that the Petition

be construed as an action pursuant to Bivens v Six Unknown Named Agents of the Federal

Bureau of Narcotics, 403 U.S. 388 (1971), and be dismissed for failure to state a claim.

The record reflects that Petitioner has not objected to the Report and Recommendation

within the time limits prescribed therein, nor has he sought an extension of time in which

to object. The Court declines, however, to adopt the Report and Recommendation to the

extent it recommends conversion of the petition to a complaint under Bivens. Rather, the

Court construes the motion as filed by Petitioner and dismisses the Petition because Mr.

Garcia is no longer incarcerated at the Federal Transfer Center, having been relocated to

Beaumont Low-FCI, which is in Texas.1

1
   Petitioner filed a Notice of Change of Address in his criminal case, CR-13-191-F on January 11, 2021. He did not
file a similar change form in this case.
           Case 5:20-cv-01309-R Document 7 Filed 02/24/21 Page 2 of 3



       “The federal habeas statute straightforwardly provides ... the proper respondent to a

habeas petition is ‘the person who has custody over [the petitioner].’” Rumsfeld v. Padilla,

542 U.S. 426, 434 (2004) (quoting 28 U.S.C. § 2242). “The writ, or order to show cause

shall be directed to the person having custody of the person detained.” 28 U.S.C. § 2243.

“The consistent use of the definite article in reference to the custodian indicates ... there is

generally only one proper respondent to a given prisoner's habeas petition. This custodian,

moreover, is ‘the person’ with the ability to produce the prisoner's body before the habeas

court.” Rumsfeld, 542 U.S. at 434–35 (quoting 28 U.S.C. § 2242).

       It is critical that Petitioner ascertain the proper respondent because “[t]he writ of

habeas corpus does not act upon the prisoner who seeks relief, but upon the person who

holds him in what is alleged to be unlawful custody.” Braden v. 30th Judicial Circuit Court

of Ky., 410 U.S. 484, 494–95 (1973). Additionally, “District courts are limited to granting

habeas relief ‘within their respective jurisdictions.’” Rumsfeld, 542 U.S. at 442 (quoting 28

U.S.C. § 2241(a)). The Supreme Court has “interpreted this language to require ‘nothing

more than that the [C]ourt issuing the writ have jurisdiction over the custodian.’” Id.

(quoting Braden, 410 U.S. at 495). Petitioner is now in the custody of the warden at

Beaumont-FCI Low, not the custody of Respondent Young of the Federal Transfer Center

in Oklahoma City. Because the Court lacks jurisdiction over the warden of Beaumont, the

Court lacks jurisdiction to entertain Mr. Garcia’s petition. The Court could transfer the

Petition to the Eastern District of Texas; however, it appears that Petitioner has already

filed a § 2241 in that District addressing the same issues. See Garcia v. Garrido, Case No.

CIV-21-52-TH-ZJH (E.D. Tex.). Accordingly, transfer is not warranted.


                                               2
    Case 5:20-cv-01309-R Document 7 Filed 02/24/21 Page 3 of 3



For the reasons set forth herein, the Petition is DISMISSED.

IT IS SO ORDERED this 24th day of February 2021.




                                     3
